Citation Nr: 0005371	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-13 339A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder.

2.  Entitlement to an increased evaluation for urticaria with 
angioedema, currently evaluated as 20 percent disabling.

(The issues of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder; 
and entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability are the 
subjects of a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1970 to February 1972.

2.	On his Substantive Appeal, a VA Form 9, received March 
17, 1997, prior to the promulgation of a decision in the 
appeal, the veteran indicated that he was satisfied with the 
decision rendered with regard these two specific appellate 
issues.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met on these two issues.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board of Veterans' Appeals (the 
Board) may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1999).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

In a bound attachment to his Substantive Appeal, a VA Form 9, 
received on March 17, 1997, and of which several copies are 
associated with the claims file, with regard the denial 
decision by the Department of Veterans Appeals (VA) Regional 
Office (RO) in Oakland, California, on the issue of whether 
new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to "service connection for a 
gastrointestinal disorder diagnosed as gastroesophageal 
reflux" [which had been initially denied in a prior final 
rating action] as "not being shown in service and not being 
etiologically related to service-connected urticaria", the 
veteran stated that:  "I will not contest the Department of 
Veterans' Affairs finding".

In the same bound attachment to his Substantive Appeal, a VA 
Form 9, received on March 17, 1997, on the issue of 
entitlement to an increased evaluation for urticaria with 
angioedema, currently evaluated as 20 percent disabling, the 
veteran stated that:  "I will not contest the Department of 
Veterans' Affairs finding".

The veteran subsequently provided testimony at a personal 
hearing held before a Hearing Officer at the RO in September 
1997, at which time these issues were not included therein as 
being on appeal, as stated.  The issue of any increased 
compensation for already service-connected urticaria with 
angioedema was included only in the context of an alleged 
relationship to the veteran's claimed psychiatric disability 
and as a result thereof, contributing to the totality of his 
impairment and thus his inability to work.  Transcript at 1-
12.

The RO certified the case as ready for Board review on a VA 
Form 8 dated December 23, 1998; the issues herein concerned 
were both contained therein among others.

The Board finds that the veteran's written statement on his 
Substantive Appeal in March 1997 suffices as a formal 
withdrawal of these specific two issues from the current 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal on these two issues, and the appeal in that regard 
is dismissed without prejudice.


ORDER

The appeal on the issues of whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder; and entitlement to an increased evaluation for 
urticaria with angioedema, currently evaluated as 20 percent 
disabling, is dismissed.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



